          Case 1:18-cv-07712-PAE Document 99 Filed 03/29/19 Page 1 of 2
KAPLAN HECKER & FINK LLP                                                           350 Fifth Avenue
                                                                                          Suite 7110
                                                                                ·NewYork,NY 10118
Direct Dial: (212) 763-0883                                                         (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                        www.kaplanhecker.com

                                                                                  March 29, 2019

ViaECF

The Honorable Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Airbnb, Inc. v. City ofNew York, No. 18 Civ. 7712

Dear Judge Engelmayer:

        We write on behalf of plaintiff Airbnb, Inc. ("Airbnb") in the above-referenced action.

         In the process of responding to recent subpoenas from the Office of Special Enforcement
("OSE"), Airbnb has been examining information that Airbnb intends to produce as well as
information previously produced to OSE. One issue that Airbnb is actively discussing with OSE
is that, following the adoption of Airbnb's One Host, One Home Policy in November 2016,
various entities operating illegal hotels in New York City devised and successfully implemented
strategies intended to evade Airbnb's One Host, One Home enforcement efforts. One of the
methods used by these commercial operators was to utilize a multitude of individuals as "hosts"
thereby creating the false impression of a large number of host accounts when in fact there was
only one host. Various violations of the One Host, One Home Policy went undetected by Airbnb
and, as a consequence, the July and August 2018 One Host, One Home reports previously
submitted and referenced in Airbnb's filings with this Court contained errors, including that they
did not fully reflect the volume of hosts violating Airbnb's One Host One Home Policy at that
time. We were not aware of the errors in these reports at the time they were submitted or
referenced to this Court.

       Accordingly, Airbnb hereby withdraws the reports attached as Exhibits I and J to the
Declaration of David Countryman (ECF No. 15), as well as Paragraphs 14 and 15 of
Mr. Countryman's Declaration, which refer to and summarize those Exhibits. While these
Exhibits and Paragraphs were not cited in Your Honor's Opinion and Order dated January 3,
2019, as officers of the Court, we are promptly bringing this to Your Honor's attention.

      Airbnb is continuing to analyze the underlying information and discussing these matters
with OSE in connection with its response to the subpoenas. We will provide the Court with a
         Case 1:18-cv-07712-PAE Document 99 Filed 03/29/19 Page 2 of 2
KAPLAN HECKER & FINK LLP                                                                         2



further update as soon as possible. We are available to discuss this or any other issue at the
Court's convenience or to provide any further information requested by the Court.

                                                      Respectfully submitted,



                                                      Roberta A. Kaplan
cc:    Counsel of Record (via ECF)
